Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132284(58)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 132284
  v                                                                 COA: 267976
                                                                    Sanilac CC: 05-006016-FC
  THOMAS JAMES EARLS,
             Defendant-Appellee.
  _________________________________


               On order of the Chief Justice, the motion by the Wayne County Prosecuting
  Attorney for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2007                    _________________________________________
                                                                               Clerk